COWART, Judge.
The appeal of the trial court’s order denying appellant’s motion to dissolve a temporary injunction and temporary custody order has been considered on its merits, Fla.R. App.P. 9.130(aX3)(B), and is affirmed. The appeal of the trial court’s order denying rehearing as to its order invoking subject matter jurisdiction under section 61.1308, Florida Statutes (1979), and the appeal of the trial court’s order denying appellant’s suggestion of disqualification of the trial judge under section 38.10, Florida Statutes (1979), have both been treated as if each was a petition for prohibition, Fla.R.App.P. 9.040(c), and, as such, are denied.
AFFIRMED in part; DENIED in part.
FRANK D. UPCHURCH, Jr., and SHARP, JJ., concur.